Citation Nr: 0622355	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
left knee, with lateral displacement, currently rated at 30 
percent.

2.  Entitlement to an increased rating for residuals, 
patellectomy, right knee, currently rated at 30 percent

3.  Entitlement to an increased rating for osteoarthritis, 
right knee, with limited and painful motion, currently rated 
at 10 percent.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied increased ratings for the 
veteran's knee disabilities and denied a claim for TDIU and 
from a December 2003 rating decision which granted a 10 
percent rating for osteoarthritis of the right knee. 

The Board notes that the veteran requested a Decision Review 
Officer hearing in his April 2003 Notice of Disagreement.  
The veteran's representative withdrew that request in a 
letter dated October 2003.  The Board may proceed to consider 
the case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The last VA examination was conducted in November 2003, more 
than 21/2 years ago, and the last VA outpatient records in the 
file are dated in September 2002.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The medical evidence in 
this case is simply too old for the Board to adequately 
determine the current severity of the veteran's knee 
disorders.

Moreover, the medical evidence that is in the file is 
extremely inconsistent.  On the one hand, the VA outpatient 
treatment records dated in September 2002 indicate the 
veteran's patella was stable and he was able to ambulate well 
without assistance, and the November 2003 general examination 
indicated knee range of motion was "within functional 
limits."  On the other hand, the November 2003 orthopedic 
examination showed limited range of knee motion, especially 
on the right, and noted "increased" laxity on the right as 
well.  It is not clear from that report whether any laxity 
was present on the left, or the severity of the laxity shown 
in either knee.  For these reasons as well, further 
examination is needed.

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the claims for an increase, the Board 
will defer consideration of that claim at this time.  As part 
of the VA examination, a current assessment of the effect of 
the service-connected conditions on employability will be 
obtained.

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)], 
VA has a duty to notify the claimant what evidence is needed 
to substantiate the claim and whether it is his or VA's 
responsibility for obtaining such evidence.  The notice 
letter sent to the veteran in September 2002 is not entirely 
consistent with the duty-to-notify requirements as 
interpreted by recent caselaw.  The RO should take this 
opportunity to send the veteran another letter. 

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2. Obtain the veteran's medical records 
from the VA Indianapolis health care 
system for knee treatment received since 
September 2002.

3.  After obtaining the VA treatment 
records, schedule the veteran for an 
orthopedic examination to evaluate the 
current severity of his knee disorders.  
The examiner should expressly note 
whether laxity or instability is present 
in either knee, and, if so, express an 
opinion as to whether such laxity or 
instability is slight, moderate, or 
severe in degree.  The examination report 
must also include range of motion 
findings.

The examiner should discuss the effect 
the veteran's service-connected knee 
disorders have upon his daily activities 
and the relative degree of industrial 
impairment caused by the conditions, 
including whether these conditions alone 
render him unable to work. 

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  If the examination report is 
deficient in any manner or fails to 
include adequate responses to the 
specific questions presented, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

5.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



